Upon examination of the record, we find that on the trial, "at the close of the evidence, the court being of the opinion that the plaintiff could not recover, directed the issue to be found in the negative." There was a motion for a new trial, which was denied. It seems probable that it was intended that a final judgment should be entered in favor of the defendants, but none appears. The plaintiff appealed, as the record shows, from the order denying the motion for a new trial. It is obvious that an appeal did not lie from this order.
As we can see that it was probably us again, we suggest that the case settled upon appeal is obnoxious to serious objection. No errors are formally assigned, nor does it appeal with reasonable certainty, if at all, upon what grounds the court based its instructions to the jury. There was much evidence, documentary and oral. Its application and bearings are not point out, not do the same appear from its nature and effect. The alleged errors must be assigned with such precision as that this court can certainly see them, and apply the law. Otherwise, the judgment will be affirmed.
Let the case be remanded. It is so ordered.
Remanded.
Cited: Holly v. Holly, 94 N.C. 640; Cameron v. Bennett, 110 N.C. 278;Rosenthal v. Roberson, 114 N.C. 596; Carter v. Elmore, 119 N.C. 297;Chambers v. R. R., 172 N.C. 556. *Page 203 
(219)